720 S.E.2d 670 (2012)
In re Release of the SILK PLANT FOREST CITIZEN REVIEW COMMITTEE'S REPORT AND APPENDICES
v.
Michael N. BARKER, Richard E. Best, Robert G. Cozart, John Grismer, Bryan L. Macy, Michael C. Rowe, Michael L. Sharpe, Michael Poe, Randy Patterson, Randy N. Weavil, Lonnie M. Maines, Mary McNaught, et al.
No. 492P11.
Supreme Court of North Carolina.
January 26, 2012.
Alan A. Andrews, Assistant City Attorney, for City of Winston-Salem.
J. Michael McGuinness, Elizabethtown, for Barker, Michael N., et al.
John A. Bussian, Raleigh, for NC Press Assoc. & NC Assoc. of Broadcasters.
Mark J. Prak, Raleigh, for NC Press Assoc. & NC Assoc. of Broadcasters.

ORDER
Upon consideration of the petition filed on the 8th of November 2011 by Petitioner (City of Winston-Salem) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of January 2012."